THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS. THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO THIS NOTE UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO AMERICAN MOLD GUARD, INC. THAT
SUCH REGISTRATION IS NOT REQUIRED.

SECURED REVOLVING NOTE

FOR VALUE RECEIVED, each of AMERICAN MOLD GUARD, INC., a California corporation
(the "Parent"), and the other companies listed on Exhibit A attached hereto
(such other companies together with the Parent, each a "Company" and
collectively, the "Companies"), jointly and severally, promises to pay to
CALLIOPE CAPITAL CORPORATION, c/o United Corporate Services, Inc., 874 Walker
Road, Suite C, Dover, Delaware 19904, Fax: 914-949-9618 (the "Holder") or its
registered assigns or successors in interest, the sum of Two Million Dollars
($2,000,000), or, if different, the aggregate principal amount of all Revolving
Loans (as defined in the Security Agreement referred to below), together with
any accrued and unpaid interest hereon, on July __, 2010 (the "Maturity Date")
if not sooner indefeasibly paid in full.

Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the Security Agreement among the Companies and the
Holder dated as of the date hereof (as amended, modified and/or supplemented
from time to time, the "Security Agreement").

The following terms shall apply to this Secured Revolving Note (this "Note"):


CONTRACT RATE



Contract Rate

. Subject to Sections 2.2 and 3.9, interest payable on the outstanding principal
amount of this Note (the "
Principal Amount
") shall accrue at a rate per annum equal to the "prime rate" published in
The Wall Street Journal
from time to time (the "
Prime Rate
"), plus two percent (2%) (the "
Contract Rate
"). The Contract Rate shall be increased or decreased as the case may be for
each increase or decrease in the Prime Rate in an amount equal to such increase
or decrease in the Prime Rate; each change to be effective as of the day of the
change in the Prime Rate. The Contract Rate shall not at any time be less than
nine percent (9%) nor greater than eleven percent (11%). Interest shall be
calculated on the basis of a 360 day year, and payable monthly, in arrears,
commencing on September 1, 2007 on the first business day of each consecutive
calendar month thereafter through and including the Maturity Date, and on the
Maturity Date, whether by acceleration or otherwise.



Contract Rate Payments

. The Contract Rate shall be calculated on the last business day of each
calendar month hereafter (other than for increases or decreases in the Prime
Rate which shall be calculated and become effective in accordance with the terms
of Section 1.1) until the Maturity Date and shall be subject to adjustment as
set forth herein.




EVENTS OF DEFAULT AND DEFAULT RELATED PROVISIONS



Events of Default

. The occurrence of an Event of Default under the Security Agreement shall
constitute an event of default ("Event of Default") hereunder.



Default Interest

. Following the occurrence and during the continuance of an Event of Default,
the Companies shall, jointly and severally, pay additional interest on the
outstanding principal balance of this Note in an amount equal to one percent
(1%) per month, and all outstanding Obligations, including unpaid interest,
shall continue to accrue interest at such additional interest rate from the date
of such Event of Default until the date such Event of Default is cured or
waived.



Default Payment

. Following the occurrence and during the continuance of an Event of Default,
the Holder, at its option, may elect, in addition to all rights and remedies of
the Holder under the Security Agreement and the other Ancillary Agreements and
all obligations and liabilities of each Company under the Security Agreement and
the other Ancillary Agreements, to require the Companies, jointly and severally,
to make a Default Payment ("Default Payment"). The Default Payment shall be one
hundred fifteen percent (115%) of the outstanding principal amount of the Note,
plus accrued but unpaid interest, all other fees then remaining unpaid, and all
other amounts payable hereunder, under the Security Agreement or any other
Ancillary Agreement. The Default Payment shall be applied first to any fees due
and payable to the Holder pursuant to the Note, the Security Agreement and/or
the Ancillary Agreements, then to accrued and unpaid interest due on the Notes
and then to the outstanding principal balance of the Note. Subject to the last
sentence of Section 17 of the Security Agreement, the Default Payment shall be
due and payable immediately on the date that the Holder has demanded payment of
the Default Payment pursuant to this Section 2.3.




MISCELLANEOUS



Issuance of New Note

. Upon any partial redemption of this Note, a new Note containing the same date
and provisions of this Note shall, at the request of the Holder, be issued by
the Companies to the Holder for the principal balance of this Note and interest
which shall not have been paid. Subject to the provisions of Article II of this
Note, the Companies shall not pay any costs, fees or any other consideration to
the Holder for the production and issuance of a new Note.



Cumulative Remedies

. The remedies under this Note shall be cumulative.



Failure or Indulgence Not Waiver

. No failure or delay on the part of the Holder hereof in the exercise of any
power, right or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other right, power or privilege. All
rights and remedies existing hereunder are cumulative to, and not exclusive of,
any rights or remedies otherwise available.



Notices

. Any notice herein required or permitted to be given shall be in writing and
shall be deemed effective given (a) upon personal delivery to the party
notified, (b) when sent by confirmed telex or facsimile if sent during normal
business hours of the recipient, if not, then on the next business day, (c) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the respective
Company at the address provided for such Company in the Security Agreement
executed in connection herewith, and to the Holder at the address provided in
the Security Agreement for the Holder, with a copy to Laurus Capital Management,
LLC, Attn: Portfolio Services, 335 Madison Avenue, 10th Floor, New York, New
York 10017, facsimile number (212) 541-4410, or at such other address as the
respective Company or the Holder may designate by ten days advance written
notice to the other parties hereto.



Amendment Provision

. The term "Note" and all references thereto, as used throughout this
instrument, shall mean this instrument as originally executed, or if later
amended or supplemented, then as so amended or supplemented, and any successor
instrument as such successor instrument may be amended or supplemented.



Assignability

. This Note shall be binding upon each Company and its successors and assigns,
and shall inure to the benefit of the Holder and its successors and assigns, and
may be assigned by the Holder in accordance with the requirements of the
Security Agreement. No Company may assign any of its obligations under this Note
without the prior written consent of the Holder, any such purported assignment
without such consent being null and void.



Cost of Collection

. In case of an occurrence of an Event of Default under this Note, the Companies
shall, jointly and severally, pay the Holder the Holder's reasonable costs of
collection, including reasonable attorneys' fees.



Governing Law, Jurisdiction and Waiver of Jury Trial

.



THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS OF
LAW.

EACH COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY COMPANY, ON THE ONE
HAND, AND THE HOLDER, ON THE OTHER HAND, PERTAINING TO THIS NOTE, THE SECURITY
AGREEMENT OR ANY OF THE OTHER ANCILLARY AGREEMENTS OR TO ANY MATTER ARISING OUT
OF OR RELATED TO THIS NOTE, THE SECURITY AGREEMENT OR ANY OF THE OTHER ANCILLARY
AGREEMENTS; PROVIDED, THAT, EACH COMPANY ACKNOWLEDGES THAT ANY APPEALS FROM
THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF
NEW YORK, STATE OF NEW YORK; AND FURTHER PROVIDED, THAT, NOTHING IN THIS NOTE
SHALL BE DEEMED OR OPERATE TO PRECLUDE THE HOLDER FROM BRINGING SUIT OR TAKING
OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO
REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO
ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE HOLDER. EACH COMPANY
EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
SUIT COMMENCED IN ANY SUCH COURT, AND EACH COMPANY HEREBY WAIVES ANY OBJECTION
WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR
FORUM NON CONVENIENS. EACH COMPANY HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE COMPANY AT THE ADDRESS SET FORTH
IN THE SECURITY AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED
UPON THE EARLIER OF THE COMPANY'S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER
DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID.

EACH COMPANY DESIRES THAT ITS DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, EACH COMPANY HERETO WAIVES ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE HOLDER, AND/OR ANY
COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS NOTE, THE SECURITY
AGREEMENT, ANY OTHER ANCILLARY AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR
THERETO.

Severability

. In the event that any provision of this Note is invalid or unenforceable under
any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of this Note.



Maximum Payments

. Nothing contained herein shall be deemed to establish or require the payment
of a rate of interest or other charges in excess of the maximum permitted by
applicable law. In the event that the rate of interest required to be paid or
other charges hereunder exceed the maximum rate permitted by such law, any
payments in excess of such maximum rate shall be credited against amounts owed
by the Companies to the Holder and thus refunded to the Companies.



Security Interest

. The Holder has been granted a security interest (a) in certain assets of the
Companies as more fully described in the Security Agreement and (b) pursuant to
the Equity Interest Pledge Agreement dated as of the date hereof.



Construction

. Each party acknowledges that its legal counsel participated in the preparation
of this Note and, therefore, stipulates that the rule of construction that
ambiguities are to be resolved against the drafting party shall not be applied
in the interpretation of this Note to favor any party against the other.



Registered Obligation

. This Note is intended to be a registered obligation within the meaning of
Treasury Regulation Section 1.871-14(c)(1)(i) and the Companies (or their
agents) shall register this Note (and thereafter shall maintain such
registration) as to both principal and any stated interest. Notwithstanding any
document, instrument or agreement relating to this Note to the contrary,
transfer of this Note (or the right to any payments of principal or stated
interest thereunder) may only be effected by (a) surrender of this Note and
either the reissuance by the Companies of this Note to the new holder or the
issuance by the Companies of a new instrument to the new holder, or (b) transfer
through a book entry system maintained by the Companies (or their agents),
within the meaning of Treasury Regulation Section 1.871-14(c)(1)(i)(B).



[Signatures appear on the following page.]

IN WITNESS WHEREOF

, each Company has caused this Secured Revolving Note to be signed in its name
effective as of this ___ day of July 2007.



AMERICAN MOLD GUARD, INC.

By:
Name:
Title:

WITNESS:



AMG SCIENTIFIC, LLC

By:
Name:
Title:

WITNESS:



TRUST ONE TERMITES, INC.

By:
Name:
Title:

WITNESS:



EXHIBIT A

OTHER COMPANIES

AMG SCIENTIFIC, LLC, a California limited liability company

TRUST ONE TERMITE, INC., a California corporation